

SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (the “Agreement”) is entered as of the ___
day of November 2014, by and between Frank P. Gatto (“Executive”) and DEX MEDIA,
INC. (the “Company”).
1.Effective October 31, 2014 (the “Termination Date”), Executive’s employment
with the Company is terminated without cause and Executive will cease to serve
as an officer, employee, and, as applicable, director of the Company and its
subsidiaries and affiliates. For the avoidance of doubt, the termination of
Executive’s employment is “without Cause,” and is “in conjunction with a Change
in Control” as such capitalized terms are defined in the Company’s Severance
Plan – Executive Vice Presidents and above, effective as of July 30, 2014 (the
“Plan”), a copy of which is attached hereto as Exhibit A and made a part hereof
as if set forth in full herein.
2.    Subject to this Agreement and to the terms and conditions of the Plan,
Executive shall be entitled to the payments and benefits set forth in the
termination letter dated October 31, 2014, a copy of which is attached hereto as
Exhibit B. Executive waives, releases and agrees never to assert in any manner
against the Company, or any of its subsidiaries or affiliates his right to any
payment or benefit not set forth on Exhibit B, including any payment or benefit
under any employee benefit plan (whether or not subject to the Employee
Retirement Income Security Act of 1974, as amended) other than the SuperMedia
Pension Plan for Management Employees, the SuperMedia Savings Plan or any plan
sponsored by the Company or its affiliates which provides for post-retirement
health benefits. Executive acknowledges that the provisions of Section 3.1(d) of
the Plan (pursuant to which payments and benefits under the Plan are subject to
the execution of the General Release including the Employer Protection
Obligations to which the Company requires newly-hired EVP’s to commit prior to
their employment with the Company, set forth in the Confidentiality,
Solicitation & Intellectual Property Agreement and Leadership Employee
Noncompetition Agreement attached hereto as Exhibit C and Exhibit D,
respectively, and made a part hereof as if set forth in full herein) shall apply
to the amounts paid or payable to Executive under this Agreement and the Plan,
and Executive hereby affirms his obligations pursuant to such Employer
Protection Obligations and acknowledges the Company’s rights thereunder.
3.    In consideration of the premises and the payments and benefits to be made
or provided by the Company to Executive under this Agreement and the Plan,
Executive, for himself and for the executors and administrators of his estate,
his heirs, successors and assigns, hereby releases and forever discharges the
Company, its subsidiaries, its affiliates and their current and former officers,
directors, employees and stockholders (collectively, the “Released Parties”)
from, and waives and agrees never to assert against the Released Parties, any
and all claims, actions, causes of action, suits, sums of money, debts, dues,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, demands or damages of any nature whatsoever or by reason
of any matter, cause or thing regardless of whether known or unknown at present,
including without limitation, claims under any purported retiree life insurance
plan, against the Company or any of its current or former officers, directors,
employees or stockholders that Executive ever had, now has or hereafter can,
shall or may have for, upon, arising out of or relating to his employment, the
termination of his employment, any transaction, dealing, relationship (including
the Executive’s

- 1 -

--------------------------------------------------------------------------------



ownership of Company stock options, equity based awards, or other securities
directly or through any employee plan or other agreement), plan, policy or
program of the Company, conduct, act or omission, or any other matter or thing
whatsoever that has occurred or exists at any time prior to or as of the date of
this Agreement (collectively defined herein as “Claims”). The foregoing release
includes, but is not limited to, all claims Executive might have under Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e, et. seq.; 42
U.S.C. §§1981, et. seq.; the Texas Commission on Human Rights Act, Tex. Rev.
Civ. Stat. Art. 5221k; the Americans with Disabilities Act, 29 U.S.C. §§2000e,
et. seq.; the Age Discrimination in Employment Act; the Older Workers Benefits
Protection Act; the federal Family and Medical Leave Act; the Texas Labor Code,
Section 451 et. seq.; the Securities Exchange Act of 1934, codified at 15 U.S.C.
§ 78a, et. seq.; the Securities Act of 1933, codified at 15 U.S.C. § 77a, et.
seq.; the Texas Business and Commerce Code; the Texas Securities Act, Tex. Rev.
Stat. Ann art. 581-33 and any other state securities or Blue Sky law; the
Employee Retirement Income Security Act of 1974, codified at 29 U.S.C. § 1001,
et. seq.; and any and all statutory and common law causes of action for
defamation; slander; slander per se; defamation per se; false light; tortious
interference with prospective business relationships; assault; sexual assault;
battery; sexual harassment; sexual discrimination; hostile work environment;
discrimination; retaliation; workers’ compensation retaliation; wrongful
termination; intentional infliction of emotional distress; breach of a duty or
obligation of any kind or description, including any implied covenant of good
faith and fair dealing; and for breach of contract or any tort whatsoever, as
well as any expenses or attorney’s fees. The parties acknowledge that this
Agreement does not either affect the rights and responsibilities of the Equal
Employment Opportunity Commission to enforce the Age Discrimination in
Employment Act, or justify interfering with the protected right of an employee
to file a charge or participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission under the Age Discrimination in
Employment Act. In the event the Equal Employment Opportunity Commission
commences a proceeding against the Company in which Executive is a named party,
Executive agrees to waive and forego any monetary claims which may be alleged by
the Equal Employment Opportunity Commission to be owed to Executive. This
paragraph 3 and any provision in this Agreement to the contrary notwithstanding,
the Company agrees that nothing in this Agreement is intended to release,
discharge, waive, restrict or in any manner limit Executive’s rights under and
concerning enforcement of this Agreement and the Plan.
4.    Executive shall not make any statements, either directly or through other
persons or entities that are disparaging to or of the Company or any of its
affiliates, management, current or former officers, directors, shareholders,
services, products, operations, prospects or any other matters relating to the
Company’s businesses.
5.    The Company has advised Executive in writing to consult with an attorney
prior to executing this Agreement. By executing this Agreement, Executive
acknowledges that (a) he has been provided an opportunity to consult with an
attorney or other advisor of his choice regarding the terms of this Agreement,
(b) he has been given twenty-one (21) days in which to consider whether he
wishes to enter into this Agreement, (c) he has elected to enter into this
Agreement knowingly and voluntarily, (d) his waiver of rights or claims is in
exchange for the good

- 2 -

--------------------------------------------------------------------------------



and valuable consideration herein; and (e) if he enters into this Agreement
within fewer than twenty-one (21) days from receipt of this Agreement, he has
knowingly and voluntarily waived the remaining time. Executive agrees and
understands that he may revoke this Agreement regarding his release of claims
under the Age Discrimination in Employment Act within seven (7) days after
signing it (the “Revocation Period”). Revocation is only effective if Executive
delivers a written notice of revocation to Company within seven (7) days after
signing this Agreement. Executive understands that this Agreement shall be fully
effective and binding upon all parties hereto immediately upon execution of this
Agreement except as to rights or claims arising under the Age Discrimination in
Employment Act, in which case Executive has the Revocation Period to revoke his
release of those claims. Executive further acknowledges that, notwithstanding
anything to the contrary contained herein or in the Plan, Executive shall not be
entitled to receive severance payments and benefits under this Agreement or the
Plan if Executive revokes this Agreement or if the Revocation Period has not
expired within 60 days after the Termination Date.
6.    Each of the parties hereto agrees to keep confidential the specific terms
of this Agreement, and shall not disclose the terms of this Agreement to any
person except its own financial, tax, and legal advisors, unless required to
disclose such terms to others by legal process or applicable law, in which event
the party so ordered shall to the extent practical under the circumstances first
give notice to the other party in order that such other party may have an
opportunity to seek a protective order. This Agreement may be disclosed or
appended as an exhibit to any securities filing required to be made by the
Company; however, after having been so disclosed or appended, Executive shall
have a further duty of confidentiality concerning this Agreement, as set forth
in this paragraph. In addition, Executive agrees that he remains bound to any
agreement he previously executed with the Company or any of its subsidiaries or
affiliates, including but not limited to, the Company’s Confidentiality and
Non-Compete Agreement. If any of the terms of this Agreement conflict with the
terms of previous agreements executed by Executive, the terms of this Agreement
shall be controlling.
7.    Executive has returned, or promptly after the execution of this Agreement
will return, to the Company all property of the Company, including but not
limited to, any computers, telephones, documents, books, records (whether in
electronic format or hard copy), reports, files, correspondence, notebooks,
manuals, notes, specifications, mailing lists, credit cards and data in his
possession or control. The Company may take reasonable steps to electronically
examine such computer equipment that Executive used in the course of his
employment. If the Executive later discovers that he has any Confidential
Information (as defined in Exhibit C hereto) remaining in his possession or
control, the Executive shall immediately return to the Company all such
Confidential Information in the Executive’s possession and control, including
all copies and portions thereof.
8.    Executive shall continue to be indemnified for acts and omissions
occurring on or prior to the Termination Date to the fullest extent permitted
under applicable law and pursuant to the corporate governance documents of the
Company in accordance with their terms as in effect from time to time and that
certain Indemnity Agreement by and between Executive and the Company, dated as
of April 30, 2013 (the “Indemnification Agreement”). Executive shall be covered
under

- 3 -

--------------------------------------------------------------------------------



the Company’s directors’ and officers’ liability insurance policies in effect
from time to time on the same basis that other former directors and officers are
covered. Executive agrees to promptly notify the Company of any claims made
against him in his capacity as a former officer/employee of the Company.
9.    Any notice to be given hereunder shall be in writing and shall be deemed
given when hand delivered or mailed by certified mail, return receipt requested,
addressed as follows:
To Executive at:    Frank P. Gatto
202 Brookview Court
Southlake, TX 76092


To the Company at:    2200 West Airfield Drive
P. O. Box 619810
D/FW Airport, Texas 75261-9810
Attention: General Counsel
10.    The payment of any amount pursuant to this Agreement shall be subject to
all applicable tax withholding. The terms of this Agreement and the Plan are
intended to comply with, or be exempt from, the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) and, wherever
possible, shall be construed and interpreted to ensure that any payments that
may be paid, distributed, provided, reimbursed, deferred or settled under this
Agreement and the Plan will not be subject to any additional taxation or premium
interest under Section 409A. Notwithstanding the foregoing, Executive shall be
solely responsible, and the Company shall have no liability, for any taxes,
acceleration of taxes, interest or penalties arising under Section 409A. Subject
to the preceding sentence and notwithstanding any provision of this Agreement or
the Plan to the contrary, the following provisions shall apply for purposes of
complying with Section 409A:
(a)    Any cash severance payment that may be paid or provided under the Plan is
intended to meet the short-term deferral exemption under Section 409A and shall
be paid on the 60th day following Executive’s date of termination, provided,
that the Executive has not previously exercised any revocation rights described
in paragraph 5 above and that the Revocation Period with respect to the exercise
of such rights shall have previously expired.
(b)    Notwithstanding Section 4.1 of the Plan, with respect to any
post-termination group health plan coverage, (1) for the period of time during
which Executive would be entitled (or would, but for this Plan, be entitled) to
continuation coverage under a group health plan of the Company under section
4980B of the Code (COBRA) if Executive elected such coverage and paid the
applicable premiums (generally, such period is 18 months and is herein referred
to as the “initial post-termination coverage period”), Executive shall pay the
amount of the applicable premium on a monthly basis and the Company will pay the
balance of the premium; and (2) during the balance of the period described in
the Plan, if

- 4 -

--------------------------------------------------------------------------------



any (following the expiration of the initial post-termination coverage period),
Executive shall pay the full cost of the coverage as determined under the then
current practices of the Company on a monthly basis, and, at or as soon as
practicable (but not more than 2½ months) after the end of each calendar year in
which such coverage is provided, the Company shall pay Executive an amount equal
to the excess of the premiums paid by the Executive for such coverage during
such year over the amount that Executive would have paid for such coverage if
Executive’s employment had not terminated.
(c)    Except as otherwise required by Section 5 of Article III of Appendix to
the Plan, any payment under Article III of Appendix to the Plan shall be made no
later than the end of Executive’s taxable year next following Executive’s
taxable year in which the taxes are remitted or expenses are incurred, as the
case may be
11.    Executive agrees to cooperate with the Company and its attorneys in
connection with any litigation or other proceeding arising out of or relating to
any matters in which Executive was involved prior to the Termination Date or
with respect to which Executive has information. Executive’s cooperation will
include, without limitation, providing reasonable assistance to the Company’s
counsel, experts and consultants and providing truthful testimony in pretrial
and trial or hearing proceedings. In the event that Executive’s cooperation is
requested after the Termination Date, the Company will (a) seek to minimize
interruptions to Executive’s schedule to the extent consistent with its
interests in the matter, and (b) reimburse Executive for all reasonable and
appropriate out-of-pocket expenses actually incurred by Executive in connection
with such cooperation upon reasonable substantiation of such expenses. The
foregoing is in addition to and shall not be deemed to modify the Company’s
obligations to indemnify Executive under paragraph 8 of this Agreement, the
Indemnification Agreement, and the corporate governance documents of the
Company.
12.    The Company represents and warrants to Executive that (assuming this
Agreement constitutes the legal, valid and binding obligation of Executive) this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforceability (a) may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, receivership, moratorium or other similar laws
affecting or relating to the enforcement of creditors’ rights generally, and

(b) is subject to the general principles of equity (regardless of whether
considered in a proceeding in law or equity).
13.    This Agreement may not be amended except by mutual written agreement of
Executive and an authorized officer of the Company. No waiver by any party to
this Agreement at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Any waiver to be effective must
be in writing and signed by the party against whom it is being enforced. In the
event there is

- 5 -

--------------------------------------------------------------------------------



a conflict between any provision of this Agreement and any provision of any
employee plan or other agreement, plan, policy or program of the Company, the
provisions of this Agreement shall control.
14.    Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, heirs (in the case of the Executive) or assigns. This Agreement
shall be governed by the substantive laws of the State of Texas, without giving
effect to any principles of conflicts of law.
15.    The Company and Executive agree to execute and deliver such documents and
other instruments and take such further actions as may be reasonably necessary
and appropriate to carry out the purposes of this Agreement.
[Signature page follows.]




IN WITNESS WHEREOF, the parties have each executed this Agreement as of the date
first written above.


DEX MEDIA, INC.    EXECUTIVE:
By: /s/ Debra M. Ryan                               
Name: Debra M. Ryan       
Title: Executive Vice President – Human Resources and Employee Administration
/s/ Frank P. Gatto       
Frank P. Gatto 




Exhibit A
SEVERANCE PLAN—EXECUTIVE VICE PRESIDENT AND ABOVE
(See attached)


Exhibit B
TERMINATION LETTER


October 31, 2014


Mr. Frank Gatto
202 Brookview Court
Southlake, TX 76092




Dear Frank:

Please find attached a description of the payments and benefits that are due to
you upon the termination of your employment with the company. These amounts and
the timing of such payments are subject to the terms and conditions of their
respective plans and your Separation Agreement and Release.


Amounts payable to you may be subject to Section 409A of the Internal Revenue
Code of 1986, as amended (“409A”), including, but not limited to, the cash
severance and other benefits described in the materials included here. Any
payments found to be subject to 409A must be delayed until a date that is at
least six (6) months later than your last day worked at the company. Failure to
comply with the delayed payment requirement may result in the imposition of an
additional 20% tax applied to amounts subject to 409A, in addition to your
ordinary, applicable employment and income taxes. You would be solely
responsible for the payment of any taxes arising under 409A.


As you know, benefits that are offered pursuant to the Dex Media, Inc. Severance
Plan - Executive Vice Presidents and Above are subject to your proper execution
of the Separation Agreement and Release.
 



Sincerely,








Debra M. Ryan
EVP, Human Resources




Per the terms of the Company’s plans and award agreements, the following
payments will be made to Mr. Gatto subject to the Plan terms:
 
Brief Description
Value ($000)
Timing
Cash Severance
2X Base Salary
and 2X Bonus
$1,462
Payable at separation pending the Company’s receipt of the Release Agreement,
and at the same time as all other participants with regards to the pro rata STI
payment.
2014 Pro Rata Bonus (STI)
Pro Rata STI
$251
Benefit Continuation (Health) / COBRA Supplement 2,4
2 years
$23
 Life Insurance3
18 months
$2
Perquisites3
(Financial Planning, Cash Allowance, Exec. Physical)
2 years
$63
Outplacement Services3
1 year
$10
2013 Stock Options (55,600 options at $10.25 ex. price)
Accelerated Vesting
--
Vested at time of separation
2013 Restricted Stock Award (22,200 RSAs)
Accelerated Vesting
$178
2013-2015 Cash LTIP Award
Accelerated Vesting of 2013 Performance Award
$342
Payable six (6) months following separation
 
Total:
$2,329
 

1.
Any unpaid items due to Mr. Gatto at the time of his separation will be paid at
the time of separation. These items include i) unreimbursed business expenses,
ii) unpaid base salary or perquisites, and iii) payment for unused vacation at
the time of separation ($TBD as of 10-31-2014).

2.
Mr. Gatto will receive benefits under Company-sponsored pension plans (will
provide to the Board separately / does not require Board consideration or
approval). These items will be paid out under, and in accordance with the terms
of, their respective plans and award agreements, as appropriate.

3.
The values of certain benefits and perquisites are estimated for CBC review; the
actual costs and payments will be determined in accordance with the Company’s
benefits plans at the time they are actually paid.

4.
COBRA Supplement value updated from $17K to $23K on 11/3/2014. No change to
policy – updated estimate only.




- 6 -

--------------------------------------------------------------------------------



Exhibit C
CONFIDENTIALITY, SOLICITATION & INTELLECTUAL PROPERTY AGREEMENT


In consideration of my employment by SuperMedia LLC, Dex One Services, Inc. and
any successor, subsidiary, Related Company, as defined below, or affiliate
(collectively “Dex Media”), I, [EMPLOYEE NAME], hereby acknowledge and agree as
follows:


1.Acknowledgement.


a) Dex Media means Dex One Service, Inc. SuperMedia LLC and any Related Company
that is my employer as of the Effective Date of this Agreement. Any company of
which Dex Media Inc. is the ultimate parent is a “Related Company”.


b)Dex Media provides a broad range of marketing products and services to
generate customer leads for local, regional and national businesses, including
developing messaging, optimizing marketing programs and leveraging products such
as online and mobile search solutions, print and online yellow pages
directories, voice based search platforms, a large pay-per-click ad network, and
related products and services (“Dex Media’s Business”).


c)The provisions set forth in this Agreement are reasonably necessary to protect
Dex Media’s legitimate business interests and do not interfere with my ability
to earn a comparable living or secure employment in the field of my choice. In
addition, I agree and acknowledge that Dex Media will suffer costly and
irreparable harm, loss and damage if this Agreement is violated and any
assessment of damages would not adequately compensate Dex Media for said harm,
loss and damage. I authorize Dex Media to disclose this Agreement to my future
or prospective employers along with notification of Dex Media’s intent to
exercise all rights it has to seek enforcement of its terms. I further agree to
provide a copy of this Agreement to any prospective employer prior to accepting
any offer of employment during the twelve month period immediately following my
termination of employment by Dex Media.


d)In the event of my transfer to any Related Company, either at my request or
the request of Dex Media: (i) the obligations that I owe to Dex Media as set
forth in this Agreement shall be owed with equal force and effect to the Related
Company; (ii) the rights afforded to Dex Media herein shall extend to the
Related Company; (iii) all provisions of this Agreement shall apply for the
benefit of the Related Company just as if this Agreement was originally made
between me and the Related Company; and (iv) for purposes of this Agreement
only, my transfer to any Related Company shall not be treated as a termination
of my employment with Dex Media.


2.Employment at Will. Nothing in my conditional employment offer letter from Dex
Media or this Agreement grants me rights of any kind including, without
limitation, any right to employment for a particular term or any right to
severance pay, and does not alter the my status as an employee at will. Just as
I may terminate my employment at any time, with or without cause, Dex Media may
also terminate my employment at any time, with or without cause.


3.Confidential Information. During my employment with Dex Media, I will not
disclose or use for the benefit of any person or entity other than Dex Media any
Confidential Information, as defined below. In addition, during my employment
with Dex Media, I will not disclose or use for the benefit of Dex Media, myself
or any other person or entity any confidential or trade secret information
belonging to any former employer or other person or entity to which I owe a duty
of confidence or nondisclosure with respect to such information. On the day my
employment with Dex Media ends, I will return all Confidential Information to
Dex Media. From that day forward I will not disclose Confidential Information to
any person outside Dex Media, or use Confidential Information for any purpose,
unless expressly and specifically authorized in writing to do so by a Dex Media
Executive Vice President or higher-level Dex Media officer. “Confidential
Information” is any oral or written technical or business information not
generally known outside of Dex Media, including without limitation, sensitive
business information, trade secrets, intellectual property, customer records and
lists, information relating to customers negotiations, policy manuals, merger
and acquisition plans, training materials and marketing plans, corporate
financial information, software and documentation, performance




--------------------------------------------------------------------------------



evaluations, analyses of competitive products, contracts and sales proposals,
employment records, other critical and sensitive information, internal audit
reports, and all information regarding Dex Media or Dex Media’s Business for
which Dex Media owes a third party a duty of confidence or nondisclosure.


4.Intellectual Property.


a)    Dex Media shall own all right, title and interest (including patent
rights, copyrights, trade secret rights, and all other intellectual and
industrial property rights of any sort throughout the world) in or relating to
any and all inventions (whether or not patentable), works of authorship,
copyrightable works (“works for hire”), computer or other apparatus programs,
designs, know-how, ideas and information made or conceived or reduced to
practice, in whole or in part, by me during the term of my employment with Dex
Media (collectively “Inventions”), and I will promptly disclose all Inventions
to Dex Media. Inventions will be deemed to have been made in the course of
employment unless the Invention (1) was developed on your own time outside your
regular or assigned duties for the company, and (2) no company equipment,
facility, or proprietary information of the company was used. I hereby make all
assignments necessary to accomplish the foregoing. I shall further assist Dex
Media, at Dex Media’s expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
specified to be so owned or assigned. I hereby irrevocably designate and appoint
Dex Media and its agents and attorneys-in-fact to act for and in my behalf to
execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by me. If anything created by me prior to my employment relates in any
way to Dex Media’s Business, I have listed it on Appendix 1, “Pre-employment
Inventions”. If I use or (except pursuant to this Section) disclose my own
pre-existing confidential information or intellectual property when acting
within the scope of my employment or otherwise on behalf of Dex Media, Dex Media
will have and I hereby grant Dex Media a perpetual, irrevocable, worldwide
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such confidential information and intellectual property rights. If
I am at any time employed by Dex Media in the State of California, I agree that
the terms set forth in Exhibit A, “California Supplemental Terms”, shall apply
to the extent of my employment in California. Upon termination of my employment,
I will promptly deliver to Dex Media all confidential drawings, blueprints,
manuals, letters, notes, notebooks, reports, computer discs and other computer
formatted information, and copies thereof, and all other materials of a secret
or confidential nature relating to Dex Media's business which are in my
possession or under my control.


b)    I covenant and agree that I will not (except as required in the course of
employment with Dex Media), while in the employ of Dex Media or thereafter,
communicate or divulge to, or use for the benefit of myself or any other person,
firm, association, or corporation, without the written consent of Dex Media, any
proprietary information concerning any inventions, discoveries, improvements,
processes, formulas, apparatus, computer programs, equipment, methods, trade
secrets, research data, rate and cost data, circuit layouts, daily addenda,
personnel data, identities of users or purchasers of Dex Media’s products or
services, customer billing or other proprietary matters possessed, owned, or
used by Dex Media or its affiliates, including proprietary information of a
third party which Dex Media is bound to protect that may be communicated to,
acquired by, or learned of or developed by the me in the course of or as a
result of my employment with Dex Media. All records, files, memoranda, reports,
price lists, customer lists, drawings, plans, sketches, documents, equipment,
and the like relating to the business of Dex Media, which I shall use or prepare
shall remain the sole property of Dex Media.


5.Non-Solicitation. During the term of my employment with Dex Media and for a
period of 1 (one) year after termination of my employment for any reason, I will
not directly or indirectly induce, encourage, or solicit an employee of Dex
Media to terminate his or her employment with Dex Media. I further agree to not
employ any current or former employee of the Company for a period of 1 (one)
year after termination of my employment for any reason.


6.Related Companies. I agree that each of my obligations under this Agreement
shall benefit Dex Media Inc. and each Related Company to the same extent as if
such obligations were expressly and separately stated as being owed to each
Related Company and that each Related Company is intended by us to be a third
party beneficiary of this Agreement and is entitled to enforce the provisions in
this Agreement included for its protection.

- 8 -

--------------------------------------------------------------------------------





7.Violation/Remedies. This Agreement may be strictly enforced in equity by
injunctive relief, and I agree to submit to the equitable jurisdiction of any
court having jurisdiction over the matter, in any action to enjoin the violation
of this Agreement. I agree that in the event of a violation of this Agreement,
Dex Media shall be irreparably harmed and so shall be entitled to an injunction
from a court of competent jurisdiction, restraining any further violation of the
restrictive covenants by me or any other person or entity assisting me in
engaging in such conduct which violates this Agreement. The right to an
injunction as provided for by this paragraph shall be cumulative and not
exclusive, and shall be in addition to any other remedies available to the Dex
Media


8. Governing Law/Jurisdiction. This Agreement shall be governed by, and
construed in accordance with the laws of the state of Texas but excluding
conflict of law provisions or any law that would require application of the law
of any other jurisdiction. Venue shall be proper in Tarrant County, Texas.


9.Interpretation and Severability. I expressly agree that if a court of
competent jurisdiction deems any of the language contained in this Agreement to
be vague or ambiguous, such language shall not be presumptively construed
against Dex Media or me, but shall be construed to give effect to the true
intentions of the parties. If for any reason any section, subsection or any
portion of this Agreement is judicially declared to be invalid or unenforceable
by a court of competent jurisdiction, the same shall not affect the validity or
enforceability of any other section or subsection or portion thereof.


10.Assignment; Successors and Assigns. Dex Media may assign this Agreement to
any Related Company and any Related Company may further assign this Agreement to
any other Related Company. I may not assign any of my obligations under this
Agreement. This Agreement shall inure to the benefit of and be binding upon Dex
Media’s successors and assigns and may be enforced by Dex Media and its
successors and assigns. This Agreement shall inure to the benefit of and be
binding upon me, my heirs, executors, administrators and legal representatives.


11.Waiver and Enforceability. No failure or delay in exercising any right, power
or remedy hereunder shall constitute a waiver, forfeiture or other impairment of
such right, power or remedy. Except as expressly provided herein to the
contrary, the rights, power and remedies herein are cumulative rather than
exclusive and may be exercised concurrently or consecutively in any order.


12.Entire Agreement. This Agreement constitutes the entire agreement between Dex
Media and me with respect to the subject matter hereof. I represent and warrant
that I have not relied on any promise or representation not set forth in this
Agreement. No changes, modifications, or amendments of any terms and conditions
of this Agreement are valid or binding unless agreed to by the Dex Media in a
writing signed by both the Dex Media and me.


13.Electronic Acceptance/Effective Date. If available, I acknowledge that I may
accept this Agreement by electronic signature in accordance with Dex Media’s
approved format. This Agreement shall be effective as of my first day of
employment or the date of my signature, whichever is later (the “Effective
Date”).


14.Collective Bargaining Agreement. In the event I am employed by the Dex Media
pursuant to a collective bargaining agreement, if there is a conflict between
this Agreement and the collective bargaining agreement, the collective
bargaining agreement will control to the extent of the conflict.


I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.


Accepted and Agreed to:


[EMPLOYEE NAME]                


Employee Signature _______________________________    


Date ___________________________________________        





- 9 -

--------------------------------------------------------------------------------








- 10 -

--------------------------------------------------------------------------------



Exhibit D
LEADERSHIP EMPLOYEE NONCOMPETITION AGREEMENT


In consideration of my employment by Dex Media or any successor, affiliate,
subsidiary, or Related Company (as defined below), I, [EMPLOYEE NAME], hereby
acknowledge and agree as follows:


15.Acknowledgement.


a)     Dex Media means Dex One Service, Inc., SuperMedia LLC and any Related
Company. Each of Dex Media’s subsidiaries and affiliated companies is a Related
Company.


b)    Dex Media and its Related Companies (hereinafter referred to as the
“Company”) provides a broad range of marketing products and services to generate
customer leads for local, regional and national businesses, including developing
messaging, optimizing marketing programs and leveraging products such as online
and mobile search solutions, print and online yellow pages directories, voice
based search platforms, a large pay-per-click ad network, and related products
and services (“Company Business”).


c)    The provisions set forth in this Agreement are reasonably necessary to
protect the Company’s legitimate business interests and do not interfere with my
ability to earn a comparable living or secure employment in the field of my
choice. In addition, I agree and acknowledge that the Company will suffer costly
and irreparable harm, loss and damage if this Agreement is violated and any
assessment of damages would not adequately compensate the Company for said harm,
loss and damage. I authorize the Company to disclose this Agreement to my future
or prospective employers along with notification of the Company’s intent to
exercise all rights it has to seek enforcement of its terms. I further agree to
provide a copy of this Agreement to any prospective employer prior to accepting
any offer of employment during the twelve month period immediately following my
termination of employment by Company.


d)    In the event of my transfer to any Related Company, either at my request
or the request of the Company: (i) the obligations that I owe to the Company as
set forth in this Agreement shall be owed with equal force and effect to the
Related Company; (ii) the rights afforded to the Company herein shall extend to
the Related Company; (iii) all provisions of this Agreement shall apply for the
benefit of the Related Company just as if this Agreement was originally made
between me and the Related Company; and (iv) for purposes of this Agreement
only, my transfer to any Related Company shall not be treated as a termination
of my employment with the Company.


16.Employment at Will. Nothing in my conditional employment offer letter from
the Company or this Agreement grants me rights of any kind including, without
limitation, any right to employment for a particular term or any right to
severance pay, and does not alter the my status as an employee at will. Just as
I may terminate my employment at any time, with or without cause, the Company
may also terminate my employment at any time, with or without cause.


17.Noncompetition Agreement. During my employment with the Company and for a
period of one (1) year following the termination of my employment with the
Company (whether voluntary or involuntary and regardless of the reason for, or
party initiating, the termination), I will not engage in any of the following
activities on my own behalf or in any capacity on behalf of another person,
company or other entity (collectively “others”):


a)    Engage in any capacity, including as principal, agent, employee, employer,
stockholder of more than five percent (5%) of the issued and outstanding stock,
advisor, partner, or consultant, which includes my primary job functions
performed within the last twelve (12) months of my employment with the Company
in any business (or assist others to engage in any business) that is Directly
Competitive with the Company’s Business in those states in which I had contact,
directly or indirectly, with a Customer or Prospective Customer during the last
twelve (12) months of my employment by the Company or if




--------------------------------------------------------------------------------



my job did not involve customer contact, within a fifty (50) mile radius of the
city or cities in which my primary duties were regularly performed; or


b)    Have any Material Interest in any person, company or entity that is
Directly Competitive with the Company’s Business in those states in which I had
contact, directly or indirectly, with a Customer or Prospective Customer during
the last twelve (12) months of my employment by the Company or if my job did not
involve customer contact, within a fifty (50) mile radius of the city or cities
in which my primary duties were regularly performed; or


c)    Solicit, accept business from, serve, divert, or assist others in
soliciting, accepting business from, serving or diverting any Customer or
Prospective Customer of the Company with whom I have had any contact on behalf
of the Company during the last twelve (12) months of my employment with the
Company.




As used in this Section 3, the following terms shall have the meanings specified
immediately below:


•
Directly Competitive means any business or activity that is the same as or
substantially similar to the Company’s Business. This includes, but is not
limited to, the sale and placement of advertising in print telephone
directories, print magazines, internet yellow pages, digital advertising, search
engine marketing or search engine optimization delivered via the internet or
wireless telecommunications products or services, or web design or hosting.



•
Material Interest means the ownership of more than five percent (5%) of the
total outstanding equity of a company or other entity, or the right to control
the management, operations or affairs of others, or the exercise of control over
or the management of others.



•
Customer means any person, company or other entity that has entered into an
agreement or similar business arrangement with the Company relating to the
Company’s Business.



•
Prospective Customer means any person, company or other entity that the Company
reasonably identifies as a potential customer and who, at any time during the
last twelve months of my employment with the Company, I had knowledge that the
Company has had contact with concerning that person, company or other entity
becoming a customer of the Company.



18.Related Companies. I agree that each of my obligations under this Agreement
shall benefit Related Companies to the same extent as if such obligations were
expressly and separately stated as being owed to each Related Company and that
each Related Company is intended by us to be a third party beneficiary of this
Agreement and is entitled to enforce the provisions in this Agreement included
for its protection.


19.Violations/Remedies. This Agreement may be strictly enforced in equity by
injunctive relief, and I agree to submit to the equitable jurisdiction of any
court having jurisdiction over the matter, in any action to enjoin the violation
of this Agreement. I agree that in the event of a violation of this Agreement,
the Company shall be irreparably harmed and so shall be entitled to an
injunction from a court of competent jurisdiction, restraining any further
violation of the restrictive covenants by me or any other person or entity
assisting me in engaging in such conduct which violates this Agreement. The
right to an injunction as provided for by this paragraph shall be cumulative and
not exclusive, and shall be in addition to any other remedies available to the
Company.


20.Governing Law/Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the state of Texas but excluding its conflict of
laws provisions or any law that would require application of the law of any
other jurisdiction. Venue shall be proper in Tarrant County, Texas.


21.Interpretation and Severability. I expressly agree that, if a court of
competent jurisdiction deems any of the language contained in this Agreement to
be vague or ambiguous, such language shall not be

- 12 -

--------------------------------------------------------------------------------



presumptively construed against the Company or me, but shall be construed to
give effect to the true intentions of the parties. If for any reason any
section, subsection or any portion of this Agreement is judicially declared to
be invalid or unenforceable by a court of competent jurisdiction, the same shall
not affect the validity or enforceability of any other section or subsection or
portion thereof.


22.Assignment; Successors and Assigns. The Company may assign this Agreement to
any Related Company and any Related Company may further assign this Agreement to
any other Related Company. I may not assign any of my obligations under this
Agreement. This Agreement shall inure to the benefit of and be binding upon the
Company’s successors and assigns and may be enforced by the Company and its
successors and assigns. This Agreement shall inure to the benefit of and be
binding upon me, my heirs, executors, administrators and legal representatives.


23.Waiver and Enforceability. No failure or delay in exercising any right, power
or remedy hereunder shall constitute a waiver, forfeiture or other impairment of
such right, power or remedy. Except as expressly provided herein to the
contrary, the rights, power and remedies herein are cumulative rather than
exclusive and may be exercised concurrently or consecutively in any order.


24.Entire Agreement. This Agreement constitutes the entire agreement between the
Company and me with respect to the subject matter hereof. I represent and
warrant that I have not relied on any promise or representation not set forth in
this Agreement. No changes, modifications, or amendments of any terms and
conditions of this Agreement are valid or binding unless agreed to by the
Company in a writing signed by both the Company and me.


25.Electronic Acceptance/Effective Date. If available, I acknowledge that I may
accept this Agreement by electronic signature in accordance with the Company’s
approved format. This Agreement shall be effective as of my first day of
employment with the Company or the date of my signature, whichever is later (the
“Effective Date”).




I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.


Accepted and Agreed to:


[OFFICER’S NAME]                


Employee Signature _______________        ______________


Date _______________________        ___________________________







- 13 -